Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Nassau County (Delin, J.), all imposed June 26, 1985.
By order dated September 9, 1985, this court granted the People’s motion to dismiss the appeal and denied the defendant’s cross motion for leave to appeal. By decision and order dated May 6, 1986, the Court of Appeals reversed the order of this court, denied the motion to dismiss, and remitted the case for determination of the appeal (see, People v Pollenz, 67 NY2d 264).
Ordered that the sentence is affirmed. No opinion. Mollen, P. J., Mangano, Thompson and Rubin, JJ., concur.